Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 5, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  159184                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159184
                                                                    COA: 345339
                                                                    Wayne CC: 17-006958-FC
  PATRICE ELLIOTT,
            Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 7, 2019
  order of the Court of Appeals is considered and, it appearing to this Court that the case of
  People v Davis (Docket No. 160775) is pending on appeal before this Court and that the
  decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 5, 2020
           t0602
                                                                               Clerk